PER CURIAM: *
Taji Hanif Parker, federal prisoner # 29787-177, pleaded guilty to possession with intent to distribute five grams or more of a mixture or substance containing cocaine base. After his original sentence was vacated on direct appeal, he was re-sentenced to 135 months of imprisonment and five years of supervised release. Following amendments to the Sentencing Guidelines that lowered the offense levels for crack cocaine offenses, the district court granted a motion by Parker pursu*710ant to 18 U.S.C. § 3582(c)(2) and reduced his sentence to 108 months of imprisonment, at the bottom of the amended guidelines range. Parker now appeals, challenging the limits on the distinct court’s discretion set forth in U.S.S.G. § 1B1.10 and arguing that the district court had the authority to impose an even lower sentence. The Government argues that the district court could not reduce Parker’s sentence further.
Parker’s arguments are foreclosed in light of our recent decision in United Staten v. Doublin, 572 F.3d 235, 236-39 (5th Cir.2009), petition for cert. filed (Sept. 21, 2009) (No. 09-6657). Accordingly, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.